Exhibit (10) H (1)

FORM OF RESTRICTED STOCK AGREEMENT

 

Name of Employee:  «FIRSTNAME» «LASTNAME» No. of Shares:  «ISO»  
Exercise  Price: $

 

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT (“AGREEMENT”)

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION, a New Jersey corporation (“Company”),
this __ day of ________, ____ (“Award Date”) hereby grants to «FIRSTNAME»
«LASTNAME» (“Employee”), an employee of the Company or a subsidiary thereof,
pursuant to the Company's 2006 Long-Term Stock Incentive Plan (“Plan”), shares
of the Common Stock, no par value, of the Company subject to the restrictions
set forth herein (“Restricted Stock”) in the amount and on the terms and
conditions hereinafter set forth.

 

1.Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Employee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

 

2.Award of Restricted Stock; Escrow. The Company hereby awards the Employee
«ISO» shares of Restricted Stock (“Shares”). The Shares shall be placed in
escrow with the Escrow Agent selected by the Committee until all the
restrictions (“Restrictions”) specifically set forth in this Agreement and in
Section 8 of the Plan with respect to the Shares shall expire or be cancelled
and all required tax withholding obligations are satisfied, at which time the
Shares shall be released from escrow and the Company shall issue to the Employee
a stock certificate with respect to such Shares, free of all Restrictions.
Restricted Stock shall have all dividend and voting rights as set forth in
Section 8 of the Plan. However, dividends paid on the Restricted Stock shall be
deferred and held by the Escrow Agent until the Restrictions with respect to the
Shares upon which such dividends were paid, expire or are cancelled, at which
time the Company shall deliver to the Employee such dividends, with interest, if
any. If the Employee forfeits any Shares awarded hereunder, such Shares and any
dividends with respect thereto, with interest, if any, shall automatically
revert to the Company (without any payment by the Company to the Employee) and
shall no longer be held in escrow for the Employee.

 

3. Restrictions     (a)     Vesting. The Shares and related dividends shall not
be delivered to the Employee and may not be sold, assigned, transferred, pledged
or otherwise encumbered by the Employee until such Shares have vested in the
Employee in accordance with the following schedule:

 

(b) Forfeiture. Shares not yet vested (and any related dividends and interest)
shall be forfeited and automatically transferred to the Company upon the
Employee’s ceasing to be employed by the Company and its subsidiaries for any
reason other than death, Disability, Retirement or a Change in Control. Upon
termination of employment by reason of death, Disability or Retirement, or upon
a Change in Control, all restrictions upon the Shares shall thereupon
immediately lapse. The Plan defines Retirement as follows:

 

“Retirement” means the retirement from active employment of an employee or
officer, but only if such person meets all of the following requirements: (i) he
has a minimum combined total of years of service to the Company or any
Subsidiary (excluding service to any acquired company) and age equal to eighty
(80), (ii) he is age sixty-two (62) or older, and (iii) he provides six (6)
months prior written notice to the Company of the retirement.

 

If the Employee retires but fails to meet such conditions, he or she shall not
be deemed to be within the definition of Retirement for any purpose under the
Plan and this Agreement.

 

4.Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing certificates
representing the Shares, the Employee shall represent in writing to the Company
that he or she is acquiring the Shares for investment purposes only and not with
a view to distribution or resale, and the certificates representing the Shares
shall bear the following legend:

 

103

 



“These shares have not been registered under the Securities Act of 1933, as
amended. No transfer of the shares may be effected without an opinion of counsel
to the Company stating that the transfer is exempt from registration under the
Securities Act of 1933 and any applicable state securities laws or that the
transfer of the shares is covered by an effective registration statement with
respect to the shares.”

 

5.Acceptance of Provisions. The execution of this Agreement by the Employee
shall constitute the Employee’s acceptance of and agreement to all of the terms
and conditions of the Plan and this Agreement.

 

6.Notices. All notices and other communications required or permitted under the
Plan and this Agreement shall be in writing and shall be given either by (i)
personal delivery or regular mail, in each case against receipt, or (ii) first
class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (a) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (b) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary, at its then principal office
and to the Employee at his or her last address appearing on the records of the
Company or, in each case, to such other person or address as may be designated
by like notice hereunder.

 

7.Taxes. The Employee generally will be subject to tax at ordinary income rates
on the fair market value of the Shares and accrued dividends at the time they
vest. However, if the Employee elects, under Section 83(b) of the Internal
Revenue Code of 1986, as amended (“Code”), within thirty (30) days of the Award
Date, he or she will be subject to tax at ordinary income rates on the fair
market value of the Shares on the Award Date (determined without regard to the
Restrictions). The foregoing statement of tax consequences is intended only as a
generalized statement of current Federal tax law (as in existence on the date of
this Agreement) and the Employee should consult his or her tax consultant to
determine the specific tax consequences of this award from time to time. The
Employee shall deliver to the Company any Federal, state and local tax
withholding required by law in connection herewith within ten (10) days after
recognition of any income from this award. The Employee shall notify the Company
within ten (10) days of making an election under Section 83(b), or any successor
section, of the Code.

 

8.Miscellaneous. This Agreement and the Plan contain a complete statement of all
the arrangements between the parties with respect to their subject matter, and
this Agreement cannot be changed except by a writing executed by both parties.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey applicable to agreements made and to be performed
exclusively in New Jersey. The headings in this Agreement are solely for
convenience of reference and shall not affect its meaning or interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

PEAPACK-GLADSTONE   EMPLOYEE FINANCIAL CORPORATION                           By:
    By:           Signature of Employee

 



104

 

